


Newsletter Distribution Agreement




This agreement (“Agreement”) is made as of February 22, 2005 (“the Effective
Date”) by and between the two companies below:




Leverage by Design, Inc. (LBD)

 and

   Public Company Management Corporation (the Company)

900 – 555 Burrard Street

   5570 El Camino Road



 

Vancouver, B.C. V7X 1M8

               Las Vegas, NV 89118



Tel. (604) 443-5041

               Tel. (702) 248-4798



Fax (604) 443-5042

               Fax (702) 920-8176









In consideration of the mutual covenants contained herein and on the terms and
conditions set forth below, the Company and LBD agree as follows:




1.

Provision of Services:




LBD agrees to use best efforts in providing valuable services, as described
herein, to the Company, to place at the disposal of the Company, as determined
by LBD, its personnel, services, contacts and experience, and to consistently
provide service to the Company as and for the term described herein, to:




a.

become familiar with the Company’s business plans, media kits, website, press
releases and the filings with the U.S. Securities and Exchange Commission (SEC)
as provided to LBD by the company in writing; and

b.

LBD will prepare and publish a 12-page investment newsletter focusing primarily
on the Company.  LBD will distribute it under its own brand name to 500,000
investment newsletter subscribers.  The turnkey project includes the following:
writing and editing the copy, designing the layout, creating an SEC compliance
package, obtaining necessary investor databases and coordinating the logistical
process (printing, database merge/purge, mailing).




2.

Compensation




Company and LBD agree to the following as the compensation or expense
reimbursement for the performance of the services outlined above.




NO COMPENSATION: LBD publishes an independent, paid circulation newsletter.  The
newsletter discussing the Company will be a sponsored advertisement for
subscriptions.  In order to maintain our independence, LBD accepts no
compensation from the Company.  Instead, LBD expects to generate new subscriber
revenue, the amount of which is unknown at this time, to LBD’s newsletter
through the distribution of the mailing piece described in this document.




Expense reimbursement: The Company will cover all expenses associated with the
publication.  All expense must be pre-approved by the Company and either a) be
paid directly to the corresponding service providers whenever logistically
feasible, or b) to LBD. LBD estimates these expenses will be approximately
$275,000 for approximately 500,000 copies.  However, the final cost will depend
on various issues, including but not limited to the price of paper, printing
costs, graphic design, bulk mail permit, business reply mail permit, mailbox
fees, copies, overnight delivery charges, writing fees, databases rental charges
and postage costs.  Both parties understand that the final costs and the final
number of copies mailed may differ from the original estimate.  The printing
company cannot guarantee an exact amount to be printed; therefore, the final
number of printed newsletters may be slightly higher or lower.  Furthermore,
since LBD will rent approximately 10 to 15 investment newsletter subscriber
databases, that often have duplicate recipients which will be purged at the time
newsletters are merged, the final number of available names may be caused to
potentially differ from the original estimate.










3.

Liability of LBD:




In furnishing the Company the services, as herein provided, neither LBD, nor any
officer, director or agent thereof, shall be liable to the Company for errors in
judgment or for anything except willful malfeasance, reckless disregard or bad
faith in the performance of its duties under this Agreement; but in all cases no
liability will extend beyond LBD.  Company will indemnify and hold harmless LBD,
and any related entity, officers, directors, affiliates, attorney, writer,
graphic designer or any other agent retained by LBD against any liability, loss,
claim, damage or expense resulting from from any violation of law or any
regulation or any agreement by Company or action or inaction by Company, or
misstatement of a material fact or omission of a material fact from information
furnished by Company.




It is further understood and agreed that LBD (and others engaged by LBD) may
rely upon the information furnished to LBD by the Company.  The Company
represents, warrants and covenants that such information will be accurate and
reliable in all material respects.  The Company and its affiliates represent,
warrant and covenant that it or they shall not fail to disclose any material
fact or information to LBD.  LBD shall not be liable for any loss suffered by
the Company by reasons of the Company’s action or non-action on the basis of any
advice, recommendation or approval of any persons, firms, LBD or its management,
employees or agents or because of any of the services.  In no event shall any
liability of LBD exceed the compensation (excluding reimbursed expenses) made by
the Company to LBD.




It is also understood and agreed by both parties, that the Company will
pre-approve in writing the distribution of the newsletter and must agree with
the views, opinions or predictions of the newsletter.




4.

Status of LBD




LBD shall be deemed to be an independent contractor and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent the Company.




5.

Term




The term of this agreement shall be four months from the Effective Date, or
until all newsletters have been mailed out.




6.

Indemnification




The Company agrees to indemnify and hold harmless LBD, each of its officers,
shareholders, directors, employees, contractors, lawyers, accountants and agents
against any liability, loss, costs, expenses or damages, including but not
limited to, any and all expenses reasonably incurred in investigating, preparing
or defending against any litigation or arbitration, commenced or threatened, or
any claim whatsoever or howsoever caused by reason of any loss or injury
(whether to body, property, personal or business, character or reputation or
otherwise) sustained by any person or entity, or to any person, entity or
property by reason of any act, neglect, default or omission, or any untrue or
alleged untrue statement of a material fact, or any misrepresentation of any
material fact or any breach of any material warranty or covenant of the Company
or any of its agents, employees, or other representatives or affiliates arising
out of, or in relation to, this Agreement, the services to be provided hereunder
and any documents or materials provided to LBD in connection with this
Agreement, unless LBD is found to have been negligent with respect to the
services it provides under this agreement.  LBD agrees to indemnify and hold
harmless the Company, each of its officers, shareholders, directors, employees,
contractors, lawyers, accountants and agents against any liability, loss, costs,
expenses or damages, including but not limited to, any and all expenses
reasonably incurred due to the negligence of LBD.  




7.

Confidentiality




The Company agrees to provide reasonable security measures to keep all
information of or relating to LBD, confidential, though it may and should
disclose this Agreement if and as required by law.  It is acknowledged by the
parties that this agreement constitutes a material agreement for the Company and
will be filed as an exhibit to the Company’s SEC filings.




8.

Representations




a.

Each party agrees that all actions, direct and indirect, taken by it and its
respective agents, employees and affiliates in connection with the Agreement
shall, by best efforts, conform to all applicable U.S. federal and state
security laws, and the applicable rules and regulations of the SEC or any
self-governing body and all other governmental agencies which may have
jurisdiction over the party taking such actions.

b.

Neither LBD nor the Company shall make or issue, or cause to be made or issued,
any announcement or written statement concerning this Agreement without the
prior written consent of the other party.  

c.

The Company understands and agrees that LBD makes no representations or
warranties whatsoever regarding (i) the level or likelihood of success of LBD’s
efforts, (ii) the completeness or accuracy of any services by LBD, or (iii) the
results or impact of LBD’s performance of any of the services.

d.

The Company hereby releases LBD and all affiliated persons and firms including
officers, directors, shareholders, agents, representatives and its lawyers and
accountants, from any and all obligations and liabilities whatsoever to the
Company except for the express obligations LBD under this Agreement.

e.

The Company represents that:  the Company shall supply LBD or any affiliate with
material inside (non-public) information from time to time; the Company is not
using LBD to provide any stock sale offer or solicitation nor market buy
recommendation; the Company is a corporation duly organized, validly existing
and in good requisite power and authority to enter into this Agreement and carry
on its business as now conducted and as proposed to be done; the capital stock
of the Company is authorized for issue, and issued, and the beneficial ownership
of the shares of each class and series and of the securities in the Articles of
Incorporation or Bylaws of the Company or any amendments to those documents in
no way limits or effects this Agreement or is in contradiction to the terms
hereof; all corporate action on the part of Company, its officers, directors and
shareholders is legal; no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with this Agreement; and, there are no actions, suits,
claims, investigations or legal or administrative proceedings pending to the
best of the Company’s knowledge and belief, threatened against Company or its
directors and officers, and there are no judgment, decrees or orders of any
court, or government department, commission or agency entered or existing
against the Company or its directors and officers or any of the Company’s assets
and properties.

f.

LBD understands that it is illegal for LBD when in possession of confidential
information to trade in the Company’s common stock or to provide other people
with such confidential information or to recommend that those persons buy or
sell the Company’s securities.  




9.

Miscellaneous




a.

Gender.  Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.

b.

Severability.  If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.

c.

Further Cooperation.  From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional documentation or
instruments as are necessary to carry out the intent and purpose of this
Agreement and to comply with any law.

d.

Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving party.

e.

Expenses.  Except as otherwise provided herein, each party hereto shall bear all
expenses incurred by each such party in connection with this Agreement and in
the consummation of the transaction contemplated hereby and in preparation
thereof.

f.

Amendment.  This Agreement may only be amended or modified at any time, and from
time to time in writing, executed by the parties hereto.

g.

Notices.  Any notice, communication, request, reply or advice (hereinafter
severally and collectively called ‘Notice’) in this Agreement provided or
permitted to be given, shall be made or be served by delivering same by
facsimile or by delivering the same by hand-delivery service, such Notice shall
be deemed given when so delivered.  For all purposes of Notice, the addresses of
the parties shall be the last known addresses of the parties.

h.

Captions. Captions herein are for the convenience of the parties and shall not
affect the interpretation of this Agreement.

i.

Counterpart Execution.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and may be signed by fax.

j.

Assignment. This Agreement is not assignable, without the written consent of the
parties.

k.

Parties in Interest.  Provisions of this Agreement shall be and inure to the
benefit of and be enforceable by the parties and their heirs, executors,
administrators, other permitted successors and assignees, if any.

l.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties on the subject matter herein and supersedes all
prior agreements and understandings.

m.

Construction.  This Agreement shall be governed by the laws of British Columbia.
 The parties agree and acknowledge that each party has reviewed this Agreement
and the normal rule of construction that agreements are to be construed against
the drafting party shall not apply with respect to this Agreement given the
parties have mutually negotiated and drafted this Agreement.

n.

Independent Legal Counsel.  The parties hereto agree that (i) each has retained
independent legal counsel in connection with the preparation of this Agreement,
(ii) each has been advised of the importance of retaining legal counsel, and
(iii) by the execution of this Agreement, each party who has not retained
independent legal counsel acknowledges having waived such right.




The parties have caused this Agreement to be signed by their respective officers
or representatives duly authorized the day and year first written above.




Public Company Management Corporation







/s/ Stephen Brock







Leverage by Design, Inc.










/s/ Kent Campbell








